Citation Nr: 1604811	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-31 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of delimiting date for educational benefits under 38 U.S.C. Chapter 30.

(Other issues on appeal will be addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2015 the Veteran testified during a hearing at the RO in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

At the May 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to an extension of a delimiting date for educational benefits under 38 U.S.C. Chapter 30.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an extension of a delimiting date for educational benefits under 38 U.S.C. Chapter 30 has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204.

The Veteran indicated on the record at his May 2015 Board hearing that he wanted to withdraw the issue of entitlement to an extension of a delimiting date for educational benefits under 38 U.S.C. Chapter 30.  Therefore, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The issue of entitlement to an extension of delimiting date for educational benefits under 38 U.S.C. Chapter 30 is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


